Citation Nr: 1453708	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-03 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from September 1965 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of that hearing is of record.   Additional evidence was received by the Board in April 2013 and January 2014.  In a November 2014 letter, the Veteran, through his representative, waived RO jurisdiction of such evidence.


FINDINGS OF FACT

1.  A chronic low back disability was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's currently diagnosed lumbar spine residuals from left L4-5 discectomy is etiologically related to his reported low back injury incurred during service.

2.  A chronic gastrointestinal disability was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's currently diagnosed GERD is related to his active service or any service connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38. U.S.C.A. §§ 1101, 1110, 1111, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for GERD have not been met on a direct basis or proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. § § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in December 2010 and January 2011 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in September 2011.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file.  VA treatment records, social security administration (SSA) records, and identified private treatment records have been obtained as well.  No outstanding records have been identified that have not otherwise been obtained.

Additionally, the Board acknowledges that no VA medical examination or medical opinion has been obtained in response to the claim of entitlement to service connection for a low back disability.  The VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

A review of the record shows that there is no competent evidence of record indicating that the Veteran's alleged low back injury incurred during service more than forty-five years ago is etiologically related to his later July 2005 low back injury.  The Veteran's STRs do not report any back injury and the evidence of record does not establish any causal relationship between the alleged low back injury in service and his present low back disability.  Further, and of particular import, the below discussion will show that the Veteran's assertion of having chronic low back pain since service not credible.  In short, elements (3) and (4) of McClendon have not been met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the February 2013 hearing before the Board, the issues on appeal were identified.  Questions from the undersigned focused on the elements necessary to substantiate the Veteran's claims for service connection, including his contention that his low back injury during service resulted in continued back pain that required treatment from his physician and the prescribed medications for his low back pain caused his GERD.  He was even provided 60-days to provide evidence that would be helpful in the adjudication of the appeal.   Each duty to the Veteran outlined in Bryant was met during the February 2013 Board hearing.

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A §§ 1110, 1131.  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995). 




In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, Vet. App. 518, 519 (1996).

Analysis

Low Back Disability

The Veteran asserts his low back disability resulted from his active service.  He maintains that he hurt his back in service while fixing a truck's flat tire.  See Hearing Transcript at 3-4.  The Veteran's STRs show he only complained of leg pain after heavy lifting; no low back disability was noted or diagnosed.  Other STRs do not refer to any low back complaints, symptoms, or treatment.  

The Veteran testified that he received treatment through his physician for low back pain for thirty or forty years.  However, a review of those private medical records dating back to 1980 do not support this contention.  Those records show he treated for other physical ailments but contain no evidence of complaints, symptoms, or treatment of back symptomatology until July 2005, which was when the Veteran injured his back lifting a boat.  A September 2005 lumbar spine MRI showed a herniated disc at L4-5 and he underwent lumbar spine surgery.  Subsequent records indicate that his back disorder as essentially resolved.  Aside from a single complaint of low back pain in January 2007, he denied having low back pain and had normal examinations of his back.  By 2013, his VA treatment records show that he longer required any opiate pain medications for his back pain.  Crucially, the record does not contain any private or VA physician opinions regarding any relationship between the Veteran's reported low back injury in service and any current low back disability.  

Consideration has been given to the Veteran's allegation that he always had problems with his low back since injuring his back in service, but that he only used over-the-counter medications for relief.  See Hearing Transcript at 4-5.  He is clearly competent to report symptoms of low back pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, as indicated, the record contains no evidence of any treatment for his back symptoms after his discharge from service until the Veteran injured his back lifting a boat in 2005.  Evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the private records, which date back to the 1980s, show that the Veteran routinely sought out medical treatment even for relatively minor problems such as elbow pain, shoulder pain, diarrhea, dermatitis, and cold symptoms.  Had he been experiencing chronic low back as he now alleges, the Board reasonable believes that he would have sought out medical care.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  He has provided no explanation as to why he would seek out care for elbow and shoulder pain but not back pain.  Further, and of equal importance, the records related to the Veteran 2005 back injury make no reference to a history of low back pain or an injury in service.  It surely would have been in the Veteran's best interest to provide such a history when seeking medical attention for the 2005 injury.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See also, AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

In sum, the Board finds the Veteran's report of continuous/chronic low back symptomatology since service to lack credibility.

The Board also notes that the Veteran is not entitled to presumptive service connection for his low back disability.  Arthritis of the lumbar spine is not mentioned in the record.  There is no indication in the record that the Veteran's reported low back injury sustained in service resulted in a diagnosis of arthritis within one year of separation from the service.  The presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's statements of the etiology of his low back disorder.  He again is noted to be competent to report his own symptoms or matters within his personal knowledge.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, low back disability, such a herniated disc, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A herniated disc is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that a MRI spine scan and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of back pain, there is no indication that the Veteran is competent to etiologically link these reported in-service symptoms to his herniated disc, diagnosed several years after his discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic or spine disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In summary, as the preponderance of the evidence is against the claim, service connection for a low back disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

GERD

Initially, while the record shows that the Veteran has been diagnosed with GERD, and more recently a history of GERD, the Veteran's STRs do not show any diagnosis of GERD.  More importantly, the Veteran testified that he did not have GERD symptoms while in service and that his symptoms began in the 1990's.  See Hearing Transcript at 11-13.  The record shows that the first diagnosis of GERD is not until March 1999, over twenty years after the Veteran's naval service.  In addition, by July 2008, medical records show the Veteran only had a history of GERD, reflecting that the Veteran had no current GERD symptomology.  Thus, there is no basis for a claim based on a direct basis of service connection.

Turning to secondary service connection, the Veteran has asserted his GERD resulted from medications used to treat is low back disability.   The Board notes that for the reasons explained above the Veteran's claim for service connection for a low back disability has been denied.  Therefore, his claim of service connection for GERD claimed secondary to a low back disability must be denied as a matter of law.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for GERD, claimed as secondary to a low back disability, is denied.





____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


